 WALGREEN CO.553Walgreen Co.andRetail Clerks Union Local 1550,chartered by Retail"Clerks International Associa-tion,AFL-CIO. Cases 13-CA-15385, 13-CA-15386, 13-CA-15387, 13-CA-15388, and 13-CA-15389October 21, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOUpon charges filedon April29, 1976,by RetailClerks Union Local 1550, charteredby Retail ClerksInternational Association,AFL-CIO,herein calledthe Union,and duly served on Walgreen Co., hereincalled the Respondent,the General Counsel of theNationalLaborRelations Board,by theRegionalDirector for Region 13, issued a consolidated com-plaint and notice of hearing on May17, 1976,againstRespondent,alleging that Respondent had engagedin and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5)and (1)and Section 2(6) and(7) of theNational La-borRelationsAct, as amended.Copies of thecharges, consolidated complaint,and notice of hear-ing before an AdministrativeLaw Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices,the com-plaint alleges in substancethat on April 2, 1976, fol-lowingBoard elections in Cases13-RC-13930,13927, 13917, 13924,and 13926, the Unionwas dulycertified as the exclusive collective-bargaining repre-sentative of Respondent'semployees in the unitsfound appropriate:'and that, commencing on orabout April 21, 1976,and at all times thereafter, Re-spondent has refused,and continues to date to re-fuse,to bargain collectively with the Union as theexclusivebargaining representative,although theUnion has requested and is requesting it to do so. OnMay 24,1976,Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On June 8, 1976,counsel for the General Counselfiled directlywiththe Board a Motion for Summary'Official notice is taken of the record in the representation proceeding,consolidated Cases 13-RC-13930, 13927, 13917,13924, and 13926, as theterm "record"is defined in Secs.102.68 and 102.69(g) of the Board's Rulesand Regulations,Series 8,as amendedSeeLTV Electrosystenxs,Inc,166NLRB 938 (1967), enfd. 388 F.2d 683 (C A. 4, 1968);Golden Age BeverageCo.,167 NLRB 151 (1967),enfd415 F.2d 26 (C A. 5, 1969),Intertype Co. v.Penello,269F Supp. 573 (D.C.Va., 1967),FollettCorp,164 NLRB 378(1967), enfd. 397 F.2d 91 (C.A 7, 1968);Sec. 9(d) of the NLRA,as amend-ed.Judgment. Subsequently, on June 24, 1976, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter failedto file a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent admitsits refusal to bargain but affirmatively attacks thevalidity of the Union's certification on the basis of itsobjection to the appropriateness of the single-storebargaining units for which the Union is certified.Review of the record herein, including the recordin consolidated Cases 13-RC-13930, 13927, 13917,13924, and 13926, reveals that petitions were filed bytheUnion on January 2, 1976, seeking to representseparate units of Respondent's employees in 18 of itsstores in several administrative districts in Chicago,Illinois?At the representation hearing and in itsbriefs,Respondent contended that the smallest unitappropriate for collective-bargaining purposes mustinclude all stores in an administrative district, whichgenerally consists of from 13 to 19 stores. Followingthe hearing,' the Regional Director issued his Deci-sion and Direction of Election, in which he foundthat the separate single-store units sought by theUnion were appropriate for the purpose of collectivebargaining and directed separate elections therein.Thereafter, Respondent filed a timely request forreview of the Regional Director's decision with theBoard in Washington, D.C., in which it argued againits position and contended that, while a single-storeunit is presumptively appropriate, the presumptionshould be found to be rebutted in this case in view ofthe following: (1) the stores at issue constitute a dis-tinctmetro-market area; (2) the stores have opera-tions that are highly integrated; (3) employee inter-change between the stores occurs regularly; (4) thedegree of authority exercised by the single-storemanager is limited; (5) in other metro-market areas2In Cases 13-RC-13913 through 13-RC-13916 inclusive, 13-RC-13918through 13-RC-13923 inclusive, 13-RC-13925, 13-RC-13928, and 13-RC-13929,the Umon sought to represent employees employed by Respondentat 13 other stores located in Chicago,IllinoisHowever, the Union lost theelections conducted among such employees and, consequently,these 13units of Respondent's employees are not involved herein3At the hearing,Local 239-A,Retail,Wholesale and Department StoreUnion, AFL-CIO, was permitted to intervene and participate fully therein,and subsequently its name was placed on the ballot.226 NLRB No. 89 554DECISIONS OF NATIONAL-LABOR RELATIONS BOARDinRespondent's chain where stores are organized,the organization is on a metropolitan area unit basis;and (6) the Respondent's operations are uniform andstandardized. The 'Board considered these conten-tions and, on March -12, 1976, denied the request as itraised no substantial issues warranting review. Sub-sequently, on March 25, 1976, the Union won theelections held in the five separate store units involvedherein. In the absence of objections to such elections,the Regional Director, on April 2, 1976, certified theUnion as the exclusive collective-bargaining repre-sentative of the employees in the single-store unitsfound to be appropriate.It thus appears that Respondent is attempting torelitigate herein an issue which was raised and de-termined adversely to it in the underlying representa-tion case. It is well settled that in the absence of new-ly discovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding .4All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich' would require the Board to reexamine the de-cisionmade in the representation proceeding.Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is, and at all times material herein hasbeen, an Illinois corporation engaged in the retailsale of prescription and nonprescription drugs andsundry items throughout the United States. Respon-dent's facilities located at 7901 South Halsted Street,350 East Garfield Boulevard, 9101 South Commer-cialAvenue, 6101 South Archer Avenue, and 400East 47th Street, each being in Chicago, Illinois, arethe only facilities involved in this proceeding. Duringthe past calendar year, a representative period, Re-spondent, in the course and conduct of its business4 SeePittsburgh Plate Glass Co v NLRB,313 U S 146, 162 (1941),Rules and Regulations of the Board, Secs 102 67(f) and 102 69(c)operations, received gross revenues in excess of$500,000, During the past calendar year, a represen-tative period, Respondent, in the course and conductof its business operations, purchased and received atits Illinois facilities goods and materials from directlyoutside the State of Illinois in an amount valued inexcess of $50,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDRetail Clerks Union Local 1550, chartered by Re-tailClerks International Association, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stituteunits appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:(a) In Case13-CA-15385-All full-time andregular part-time employees employed at theEmployer'sstore now located at 7901 SouthHalsted Street,Chicago,Illinois, but excludingallstoremanagers,assistant storemanagers,management trainees,pharmacists,pharmacyinternees,extra board employees,food serviceemployees, porters, window trimmers,guardsand supervisors as definedin the Act.(b) In Case13-CA-15386-All full-time andregular part-time employees employed at theEmployer's store now located at 350 East Gar-field Boulevard,Chicago,Illinois, but excludingallstoremanagers, assistant storemanagers,management trainees,pharmacists,pharmacyinternees, extra board employees,food serviceemployees, porters, window trimmers, guardsand supervisors as defined in the Act.(c) In Case13-CA-15387-All full-time andregular part-time employees employed at theEmployer'sstore now located at 9101 SouthCommercial Avenue, Chicago,Illinois, but ex-cluding all store managers,assistant store man-agers,management trainees,pharmacists, phar- WALGREEN CO.macy internees, extra board employees, foodservice employees, porters, window trimmers,guards and supervisors as defined in the Act.(d) In Case 13-CA-15388-All full-time andregular part-time employees employed at theEmployer's store now located at 6101 SouthArcher Avenue, Chicago, Illinois, but excludingallstoremanagers, assistant storemanagers,management trainees, pharmacists, pharmacyinternees, extra board employees, food serviceemployees, porters, window trimmers, guardsand supervisors as defined in the Act.(e) In Case 13-CA-15389-All full-time andregular part-time employees employed at theEmployer's store now located at 400 East 47thStreet, Chicago, Illinois, but excluding all storemanagers, assistant store managers,manage-ment trainees, pharmacists, pharmacy internees,extra board employees, food service employees,porters,window trimmers, guards and supervi-sors as defined in the Act.2.The certificationOn March 25, 1976, a majority of the employees ofRespondent in said units, in secret ballot electionsconducted under the supervision of the Regional Di-rector for Region 13, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said units on April 2, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about April 8, 1976, and at alltimes thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described units. Commenc-ing on or about April 21, 1976, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said units.Accordingly, we find that the Respondent has,since April 21, 1976, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in theabove-described appropriate units, and that, by suchrefusals, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.555IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring-in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest; bargain collectively with the Union as theexclusive representative of all employees in theabove-described appropriate units, and, if an under-standing is reached, embody such understanding in asigned agreement.In order to insure that the employees in the above-described appropriate units will be accorded theservices of their selected bargaining agent for the pe-riod provided by law, we shall construe the initialperiod of certification as beginning on the date Re-spondent commences to bargain in good faith with-theUnion as the recognized bargaining representa-tive ' in the appropriate units. SeeMar-Jac PoultryCompany, Inc.,136NLRB 785 (1962);CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (C.A. 5, 1964), cert. denied379 U.S. 817 (1964);Burnett Construction Company,149NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Walgreen Co. is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.Retail Clerks Union Local 1550, chartered byRetail Clerks International Association, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.3.The following employees of the Respondentconstitute units appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:(a) In Case13-CA-15385-Allfull-time andregular part-time employees employed at the 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer's store now located at 7901 SouthHalsted Street, Chicago, Illinois, but excludingall storemanagers, assistant storemanagers,management trainees, pharmacists, pharmacyinternees, extra board employees, food serviceemployees, porters, window trimmers, guardsand supervisors as defined in the Act.(b) In Case 13-CA-15386-All full-time andregular part-time employees employed at theEmployer's store now located at 350 East Gar-field Boulevard, Chicago, Illinois, but excludingallstoremanagers, assistant storemanagers,management trainees, pharmacists, pharmacyinternees, extra board employees, food serviceemployees, porters, window trimmers, guardsand supervisors as defined in the Act.(c) In Case 13-CA-15387-All full-time andregular part-time employees employed at theEmployer's- store now located at 9101 SouthCommercial Avenue, Chicago, Illinois, but ex-cluding all store managers, assistant store man-agers,management trainees, pharmacists, phar-macy internees, extra board employees, foodservice employees, porters, window trimmers,guards and supervisors as defined in the Act.(d) In Case 13-CA-15388-All full-time andregular part-time employees employed at theEmployer's store now located at 6101 SouthArcher Avenue, Chicago, Illinois, but excludingall storemanagers, assistant storemanagers,management trainees, pharmacists, pharmacyinternees, extra board employees, food serviceemployees, porters, window trimmers, guardsand supervisors as defined in the Act.(e) In Case 13-CA-15389-All full-time andregular part-time employees employed at theEmployer's store now located at 400 East 47thStreet, Chicago, Illinois, but excluding all storemanagers, assistant storemanagers,manage-ment trainees, pharmacists, pharmacy internees,extra board employees, food service employees,porters, window trimmers, guards and supervi-sors as defined in the Act.4.Since April 2, 1976, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate units for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about April 21, 1976, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the above-described appropriate units,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.6.By the aforesaid refusals to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board hereby orders that Respondent, Wal-green Co.,Chicago,Illinois, its officers,agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Retail Clerks Union Lo-cal 1550, chartered by Retail Clerks InternationalAssociation,AFL-CIO,as the exclusive bargainingrepresentative of its employees in the following ap-propriate units:-(1) In Case13-CA-15385-All full-time andregular part-time employees employed at theEmployer's store now located at 7901 SouthHalsted Street,Chicago,Illinois, but excludingallstoremanagers,assistant storemanagers,management trainees,pharmacists,pharmacyinternees,extra board employees,food serviceemployees, porters, window trimmers,guardsand supervisors as defined in the Act.(2) In Case13-CA-15386-All full-time andregular part-time employees employed' at theEmployer's store now located at 350 East Gar-field Boulevard,Chicago, Illinois, but excludingallstoremanagers, assistant store managers,management trainees, pharmacists,pharmacyinternees, extra board employees, food serviceemployees, porters, window trimmers,guardsand supervisors as defined in the Act.(3) In Case 13-CA-15387-All full-time andregular part-time employees employed at theEmployer's store now located at 9101 SouthCommercial Avenue, Chicago, Illinois, but ex-cluding all store managers, assistant store man-agers,-management trainees,pharmacists, phar-macy internees,extra board employees, foodservice employees, porters, window trimmers,guards and supervisors as defined in the Act. WALGREEN CO.(4) In Case 13-CA-15388-All full-time andregular part-time employees employed at theEmployer's store now located at 6101 SouthArcher Avenue, Chicago, Illinois, but excludingallstoremanagers, assistant storemanagers,management trainees, pharmacists, pharmacyinternees, extra board employees, food serviceemployees, porters, window trimmers, guardsand supervisors as defined in the Act.(5) In Case 13-CA-15389-All full-time andregular part-time employees employed at theEmployer's store now located at 400 East 47thStreet, Chicago, Illinois, but excluding all storemanagers, assistant storemanagers,manage-ment trainees, pharmacists, pharmacy internees,extra board employees, food service employees,porters, window trimmers, guards and supervi-sors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate units withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its facilities at 7901 South HalstedStreet,350 East Garfield Boulevard, 9101 SouthCommercial Avenue, 6101 South Archer Avenue,and 400 'East 47th Street, Chicago, Illinois, copies ofthe attached notices marked "Appendix A, B, C, D,and E,"', respectively.'Copies of said notices, onforms provided by the Regional Director for Region13, after', being, duly signed by Respondent's repre-sentativep shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other materi-al.(c)Notify the Regional Director for Region 13 inwriting, within 20 days from the date of this Order,whatstepshave been taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIX A557NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with RetailClerks Union Local 1550, chartered by RetailClerks International Association, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time employ-ees employed at our store now located at 7901South Halsted Street, Chicago, Illinois, butexcluding all store managers, assistant storemanagers, management trainees, pharmacists,pharmacy internees, extra board employees,food service employees, porters, window trim-mers, guards and supervisors as defined in theAct.WALGREEN CO.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with RetailClerks Union Local 1550, chartered by RetailClerks International Association, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment,and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time employ-ees employed at our store now located at 350EastGarfield Boulevard, Chicago, Illinois,but excluding all store managers, assistantstoremanagers, management trainees, phar-macists, pharmacy internees, extra board em-ployees, food service employees, porters, win-dow trimmers, guards and supervisors asdefined in the Act.WALGREEN CO.APPENDIX CNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with RetailClerks Union Local 1550, chartered by RetailClerks International Association, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment,and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time employ-ees employed at our store now located at 9101South Commercial Avenue, Chicago, Illinois,but excluding all store managers, assistantstoremanagers, management trainees, phar-macists, pharmacy internees, extra board em-ployees, food service employees, porters, win-dow trimmers, guards and supervisors asdefined in the Act.WALGREEN CO.APPENDIX DNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with RetailClerks Union Local 1550, chartered by RetailClerks International Association, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment,and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time employ-ees employed at our store now located at 6101South Archer Avenue, Chicago, Illinois, butexcluding all store managers, assistant storemanagers, management trainees, pharmacists,pharmacy 'internees, extra board employees,food service employees, porters, window trim-mers, guards and supervisors as defined in theAct.WALGREEN CO.APPENDIX ENOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Retail WALGREEN CO.559Clerks Union Local 1550, chartered by RetailClerks International Association, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment,and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time employ-ees employed at our store now located at 400East 47th Street, Chicago, Illinois, but exclud-ing all store managers, assistant store manag-ers,management trainees, pharmacists, phar-macy internees, extra board employees, foodservice employees, porters, window trimmers,guards and supervisors as defined in the Act.WALGREEN CO.